Name: 2008/522/EC: Decision of the European Parliament of 24Ã April 2007 on closing the accounts of the European Medicines Agency for the financial year 2005
 Type: Decision
 Subject Matter: budget;  accounting;  EU institutions and European civil service
 Date Published: 2008-07-15

 15.7.2008 EN Official Journal of the European Union L 187/133 DECISION OF THE EUROPEAN PARLIAMENT of 24 April 2007 on closing the accounts of the European Medicines Agency for the financial year 2005 (2008/522/EC) THE EUROPEAN PARLIAMENT, having regard to the final annual accounts of the European Medicines Agency for the financial year 2005 (1), having regard to the Court of Auditors' report on the final annual accounts of the European Medicines Agency for the financial year 2005, together with the Agency's replies (2), having regard to the Council's Recommendation of 27 February 2007 (5711/2007  C6-0080/2007), having regard to the EC Treaty, and in particular Article 276 thereof, having regard to Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (3), and in particular Article 185 thereof, having regard to Regulation (EC) No 726/2004 of the European Parliament and of the Council of 31 March 2004 laying down Community procedures for the authorisation and supervision of medicinal products for human and veterinary use and establishing a European Medicines Agency (4), and in particular Article 68 thereof, having regard to Commission Regulation (EC, Euratom) No 2343/2002 of 19 November 2002 on the framework Financial Regulation for the bodies referred to in Article 185 of Council Regulation (EC, Euratom) No 1605/2002 (5), and in particular Article 94 thereof, having regard to Rule 71 of and Annex V to its Rules of Procedure, having regard to the Report of the Committee on Budgetary Control and the opinion of the Committee on the Environment, Public Health and Food Safety (A6-0099/2007), 1. Notes that the final annual accounts of the European Medicines Agency for the financial years 2004 and 2005 are as follows: Revenue and expenditure account for the financial years 2004 and 2005 (in EUR 1000) 2005 2004 Revenue Fees relating to marketing authorisations 72 613 68 412 Commission subsidy including contributions received from the EE 22 847 20 529 Community subsidy for orphan medicines 6 110 4 026 Contributions for Community programmes 0 0 Administrative revenue 3 423 1 973 Sundry revenue 1 643 1 473 Total revenue (a) 106 636 96 413 Expenditure Staff expenditure 40 057 34 333 Administrative expenditure 17 022 11 224 Operating expenditure 41 999 38 573 Depreciation 5 333 3 650 Other expenses 104 280 Total expenditure (b) 104 515 88 060 Operating result (c = a - b) 2 121 8 353 Financial result (e) 2 257 1 160 Economic outturn (f = c + e) 4 378 9 513 Source: The Agency's data  This table summarises the data provided by the Agency in its annual accounts; 2. Approves closing the accounts of the European Medicines Agency for the financial year 2005; 3. Instructs its President to forward this Decision to the executive director of the European Medicines Agency, the Council, the Commission and the Court of Auditors, and to arrange for its publication in the Official Journal of the European Union (L series). The President Hans-Gert PÃ TTERING The Secretary-General Harald RÃMER (1) OJ C 266, 31.10.2006, p. 4. (2) OJ C 312, 19.12.2006, p. 12. (3) OJ L 248, 16.9.2002, p. 1. Regulation as amended by Regulation (EC, Euratom) No 1995/2006 (OJ L 390, 30.12.2006, p. 1). (4) OJ L 136, 30.4.2004, p. 1. Regulation as amended by Regulation (EC) No 1901/2006 (OJ L 378, 27.12.2006, p. 1). (5) OJ L 357, 31.12.2002, p. 72.